The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 8-11, 13-15 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 1, 8, 13 and 22, Applicant has amended to claims to recite a limitation with regards to the angle of “the at least one plasma torch”.  Throughout the disclosure, there does not appear to be any reference to the angle of the plasma torch other than Fig. 1 which illustrates a single plasma torch at an acute angle relative to the metal bath.  As such, the phrase “at least one” is not supported by the instant specification as Applicant has only illustrated a single plasma torch at an angle, not multiple torches.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8, 11, 13, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fulton (US 2007/0181083) and Roederer (FR 2555193 A1), and further in view of Titus (US 5,847,353) and Schenck (US 2010/0163804) and Camacho (US 4,181,504).
Regarding claims 1, 8, 13 and 20, Fulton discloses a method of producing a fuel, the method comprising the steps of: 
delivering a feedstock to a gassifier to generate a product syngas; and 
blending the product syngas with natural gas to form a blended syngas fuel (see abstract which discloses producing a hydrogen enriched natural gas stream and see paragraph 42 which discloses generation of hydrogen via gasification). 
Fulton, however, is silent as to the specifics of the gasification process.  More specifically, Fulton does not teach wherein the gassifier comprises a metal bath, an inductive heat source, at least one plasma torch to reflect energy off the metal bath, and a small drain configured to remove an inorganic slag from a top portion of the metal bath and wherein the gasifier operates with oxygen or air.
Roederer also discloses a gasification system.
Roederer teaches a gasifier that comprises a metal bath (2), at least one plasma torch (25) to reflect energy off the metal bath, and a small drain (34) configured to remove an inorganic slag from a top portion of the metal bath.  Roederer teaches such a configuration to produce a hydrogen containing combustible gas with a wide variety of feed materials (see abstract).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the gasification system and method of Roederer to the method of Fulton in order to produce a hydrogen containing gas from a wide variety of materials.
Fulton, as modified by Roederer, teaches that a number of different heat sources for the gasifier may be used, including a plasma torch as well as an inductive heater (see claim 2 of Roederer).  However, modified Fulton does not explicitly disclose using both a plasma torch and an induction heater, nor does modified Fulton teach the claimed municipal waste or renewable .
Titus also discloses a gasification process to produce a hydrogen containing gas (see abstract).
Titus teaches a gasifier that comprises a metal bath (36), an inductive heat source (col. 4 lines 26-30) is used in addition to a plasma heat source for the purpose of ensuring that a melt pool has additional heating, should it be needed (col. 4 lines 26-30) while also discloses that such a configuration can be used to produce hydrogen from a municipal waste source (col. 2 lines 64-67).
As such, adding the induction heater of Titus to the apparatus of modified Fulton would have been obvious to one of ordinary skill in the art at the time of the invention in order to provide additional heat to the melt pool of modified Fulton, should it be needed while also producing hydrogen from a municipal waste source, as suggested by Titus.
Furthermore, Fulton teaches a blending system which combines the hydrogen and natural gas (in mixer 144) and teaches sending the blended gas to a buffer tank (146) where it is stored for downstream use.  Fulton, however, does not explicitly discloses storing the product syngas in a buffer tank prior to blending with the natural gas.
Schenck also discloses a gasification process (see abstract).
Schenck teaches that after creating a product syngas, it is stored in a storage tank/buffer to allow for continuous distribution of synthesis gas during peak and off-peak demand cycles (paragraph 64).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to store the produced synthesis gas of modified Fulton in a buffer/storage tank, as suggested by Schenck in order to allow for uniform flow of synthesis gas during periods of varying demand.
Furthermore, Fulton, as modified above, is silent regarding the angle of the plasma torch relative to the metal bath.
Camacho also discloses a plasma assisted gasification process (see abstract).
Camacho teaches multiple plasma torches (27) and teaches a metal bath (13) where the carbonaceous feed material is gasifier.  Camacho teaches that the plasma torches are preferable angled between 30-60 degrees relative to the metal bath due to the formation of eddy currents on the surface of the metal bath which facility uniform gasification along the surface of the melt by moving the carbonaceous material in a continuous pattern around the surface (col. 10 lines 9-33 and claim 22 of Camacho).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to angle a single plasma torch, or a plurality of plasma torches relative to the metal bath surface, as taught by Camacho, in the apparatus of modified Fulton in order to provide mixing/dispersing of the gasified material over the surface of the melt by creating eddys with the angled plasma torch.
Regarding claims 4 and 5, Fulton discloses prior to performing said step of blending there is provided the step of accumulating the product syngas in a buffer (see paragraph 87 which discloses an embodiment where the hydrogen/syngas is compressed in a storage container separate from the natural gas). 
Regarding claim 6, Fulton further discloses the further steps of: releasing the compressed product syngas from the buffer; and boosting the pressure of the compressed product syngas released from the buffer (via compressor system 28). 
Regarding claims 11, Fulton, as modified above, further discloses prior to performing said step of blending there is provided the step of accumulating the product syngas in a buffer (see paragraph 87 which discloses an embodiment where the hydrogen/syngas is compressed in a storage container separate from the natural gas). 
Regarding claim 18, Fulton, as modified above, further discloses prior to performing said step of blending there is provided the step of accumulating the product syngas in a buffer (see paragraph 87 which discloses an embodiment where the hydrogen/syngas is compressed in a storage container separate from the natural gas). 
Regarding claim 19, Fulton, as modified above, further discloses the plasma torch operates in any combination of direct acting, indirect acting, AC driven, and DC driven (see paragraph 225).

Claims 2, 3, 9, 10, 14, 15 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fulton (US 2007/0181083) and Roederer (FR 2555193 A1), and further in view of Titus (US 5,847,353) and Schenck (US 2010/0163804) and Camacho (US 4,181,504) and further in view of Tsangaris (US 2008/0209807).
Regarding claims 2, 3, 9, 10, 14, 15 and 21, Fulton, is silent as to the specifics of the gasification process.  More specifically, Fulton does not teach cleaning the product syngas, nor does Fulton teach sending the blended fuel to a power plant/manufacturing plant.
Tsangaris also discloses a gasification system to produce a syngas (see abstract).
Tsangaris teaches a plasma torch gasifier which comprises an induction heater surrounding a metal bath (paragraph 344) and teaches a hydrogen sulfide remover (6270) to purify a syngas product prior to storing it in a buffer tank (7230).  Tsangaris goes on to disclose the gasification system comprising a gas turbine to produce electricity (paragraph 4).  Tsangaris teaches such a method and system to generate synthesis gas for downstream applications such as power generation.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the gasification system of Tsangaris into the method of Fulton in order to provide a hydrogen source for the blended fuel of Tsangaris as well as producing/manufacturing electricity.

Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive. 
Regarding the rejection under 35 USC §112, Applicant argues that the originally filed disclosure provides support for “wherein the at least one plasma torch is disposed at an acute angle relative to the metal bath and is configured to create turbulence on the surface of the metal bath” and discloses paragraphs of the instant specification which purportedly teach such a disclosure (such as paragraphs 31 and 40).  The Office respectfully disagrees with this argument.  It is noted that Applicant makes no mention anywhere in the written specification of the angle of the plasma torch when discussing multiple plasma torches.  There is only one reference to the torch angle and that is the drawing which teaches an angle of approximately 45 degrees. First, there is no support for “an acute angle” as Applicant has only disclosed a single embodiment which teaches an angle of approximately 45 degrees.  This means that Applicant is claiming an embodiment which includes any acute angle, such as 10, 15, 89, 65, etc.  This is not supported by the originally filed disclosure.  Applicant has support for a single angle, and that angle is the one depicted in Fig. 1.  Second, Applicant claims that there is “at least one” of these plasma torches at this acute angle.  While Applicant does disclose embodiments which teach “at least one” plasma torch, there is no disclosure of multiple plasma torches at an acute angle, as claimed.  As discussed above, Applicant makes no mention of the angle of the plasma torch in the written disclosure and teaches a single embodiment which references the angle of the plasma torch, and that is the embodiment of Fig. 1.  There is a single plasma torch in Fig. 1 and there is nothing in the disclosure that teaches that there are multiple plasma torches at an acute angle.  Finally, as best understood, it appears as though Applicant makes the case that turbulence on the surface of the metal bath can only be achieved by a plasma torch at an acute angle.  The Office respectfully disagrees with this argument as a torch at 90 degrees can also cause turbulence on the surface.
Regarding the rejection under 35 USC §103, and in particular, the portion of the rejection which includes Camacho on page 10, Applicant makes an argument that Camacho teaches away from “turbulent” flow because Camacho teaches controlling the “eddies” in the metal bath with the angled plasma torches.  The Office respectfully disagrees with this argument.  It is noted that an “eddy” is a product of turbulent flow.  See https://www.britannica.com/science/eddy-fluid-mechanics, which states, “Flow composed largely of eddies is called turbulent”.  As such, Applicant’s argument that Camacho’s teaching of “eddies” somehow teaches away from turbulent flow of the metal bath is not persuasive.  It is also noted that Applicant does not actually claim that turbulent flow is established on the surface of the metal bath.  Applicant merely claims the presence of an angled torch that is “configured” to create turbulence.  Camacho teaches such a plasma torch.  As such, it appears as though Applicant is arguing limitations that were not made.

Relevant Prior Art
US 2007/0199485 – Discloses plasma torches set at an acute angle (paragraph 57)
US 2005/0166810 – Discloses plasma torches at an angle (paragraph 118)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725